UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended March25, 2012 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission file number1-7935 International Rectifier Corporation (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 95-1528961 (I.R.S. Employer Identification No.) 101 N. Sepulveda Blvd El Segundo, California (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (310)726-8000 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfilerx Acceleratedfilero Non-acceleratedfilero (Donotcheckifasmaller reportingcompany) Smallerreportingcompanyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox There were 69,188,130 shares of the registrant’s common stock, par value $1.00 per share, outstanding on April 26, 2012. TABLE OF CONTENTS Page PART I. Financial Information 4 Item1. Financial Statements 4 Unaudited Condensed Consolidated Statements of Operations for the Three and Nine Months Ended March 25, 2012 and March 27, 2011 4 Unaudited Condensed Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended March 25, 2012 and March 27, 2011 5 Unaudited Condensed Consolidated Balance Sheets as of March 25, 2012 and June 26, 2011 6 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine Months Ended March 25, 2012 and March 27, 2011 7 Notes to the Unaudited Condensed Consolidated Financial Statements 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 36 Item3. Quantitative and Qualitative Disclosures About Market Risk 49 Item4. Controls and Procedures 50 PART II. Other Information 51 Item1. Legal Proceedings 51 Item1A. Risk Factors 51 Item 2. Unregister Sales of Equity Securities and Use of Proceeds 51 Item 5. Other Information 52 Item6. Exhibits 52 2 NOTE REGARDING FORWARD-LOOKING STATEMENTS This document contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. These statements relate to expectations concerning matters that (a)are not historical facts, (b)predict or forecast future events or results, or (c)embody assumptions that may prove to have been inaccurate. These forward-looking statements involve risks, uncertainties and assumptions. When we use words such as “believe,” “expect,” “anticipate,” “will” or similar expressions, we are making forward-looking statements. Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot give readers any assurance that such expectations will prove correct. The actual results may differ materially from those anticipated in the forward-looking statements as a result of numerous factors, many of which are beyond our control. Important factors that could cause actual results to differ materially from our expectations include, but are not limited to, the factors discussed in the sections entitled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” All forward-looking statements attributable to us are expressly qualified in their entirety by the factors that may cause actual results to differ materially from anticipated results. Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect our opinion only as of the date hereof. We undertake no duty or obligation to revise these forward-looking statements. Readers should carefully review the risk factors described in this document as well as in other documents we file from time to time with the Securities and Exchange Commission (“SEC”). 3 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1.Financial Statements INTERNATIONAL RECTIFIER CORPORATION AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended Nine Months Ended March 25, 2012 March 27, 2011 March 25, 2012 March 27, 2011 Revenues $ Cost of sales 174,132 179,534 510,694 512,310 Gross profit Selling, general and administrative expense Research and development expense Amortization of acquisition-related intangible assets Asset impairment, restructuring and other charges (recoveries) — ) — ) Gain on disposition of property ) — ) — Operating income (loss) ) Other expense (income), net ) ) Interest income, net ) Income (loss) before income taxes ) Provision for (benefit from) income taxes ) ) 2,836 ) Net income (loss) $ ) $
